COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Felipe Guzman Garcia v. Silvia Perales Diaz a/k/a Silvia Perales

Appellate case number:     01-19-00560-CV

Trial court case number: 2017-39265

Trial court:               312th District Court of Harris County

        This Court abated the appeal and directed the trial court to hold a hearing on appeIlant’s
statement of inability to afford court costs. A supplemental clerk’s record and reporter’s record
were filed on May 7, 2020. The reporter’s record contained an oral ruling denying appellant’s
statement of inability, but the supplemental clerk’s record contains no written order. Absent a
written order, the Court must conclude that appellant is unable to afford court costs on appeal. See
TEX. R. CIV. P. 145(a); TEX. R. APP. P. 20.1(a).
       Accordingly, the Court requests clarification of whether the trial court has signed a written
order concerning appellant’s statement of inability. If the trial court has signed a written order, a
supplemental clerk’s record containing that order should be filed within 10 day of the date of this
order. If no order has been signed, the district clerk shall notify this Court of that fact within 10
days of the date of this order.
       It is so ORDERED.

Judge’s signature: ___Justice Peter Kelly_____________________
                    Acting individually  Acting for the Court


Date: ___May 25, 2021____